ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                            *     COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                                                                       *
v.                                                                                     *
                                                                                       *     Misc. Docket AG
                                                                                       *     No. 47
JAMES KEVIN REED                                                                       *     September Term, 2019

                                                                                   ORDER

                       UPON CONSIDERATION of the Joint Petition for Disbarment by Consent filed

pursuant to Maryland Rule 19-736 by the Attorney Grievance Commission of Maryland

and the Respondent, James Kevin Reed, wherein the Respondent acknowledges that

sufficient evidence exists to establish he violated Maryland Attorneys’ Rules of

Professional Conduct (MARPC) 1.4 (Md. Rule 19-301.4), 1.15(a) & (d) (Md. Rule 19-

301.15), 8.1(a) & (b) (Md. Rule 19-308.1) and 8.4(a)(b)(c) & (d) (Md. Rule 19-308.4),

Maryland Rules 19-407(a) and 19-410, and § 10-306 of the Business Occupations and

Professions Article of the Maryland Code, it is this 24th day of October, 2019,

                       ORDERED, by the Court of Appeals of Maryland, that James Kevin Reed, is hereby

disbarred from the practice of law in the State of Maryland, effective immediately; and it

is further

                       ORDERED, that the Clerk of this Court shall strike the name of James Kevin Reed

from the register of attorneys in this Court, notify the Respondent of such action, and

comply with the notice provisions of Maryland Rule 19-761(b).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       /s/ Robert N. McDonald
                            2019-10-24 10:38-04:00                                     Senior Judge


Suzanne C. Johnson, Clerk